DETAILED ACTION

Specification
The amendments to the specification filed 2/10/2022 have been received.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2011-239600 A).
With respect to claim 1, Hirayama discloses an electric connection part (10) comprising: a nut (26), the nut being used for fixing a conductor (16a/16b); and a housing (12) made of a resin (see paragraph [0008]), the housing having a press-fit groove (20) into which the nut is press-fitted, wherein the housing includes: a rib (34) that protrudes from an inner side surface of the press-fit groove and extends along a press-fitting direction in which the nut is press-fitted into the press-fit groove, such that the rib presses against and contacts the nut (see Fig. 4); and a recess (42) that is disposed on an extension line in which the rib extends, the recess being recessed in the press-fitting direction; and an inner bottom surface (36) that is spaced away from the inner side surface of the press-fit groove by the recess (there are portions of the inner bottom surface 36 that are seen to be separated from the inner side surface coinciding with the locations of the recesses; see Figs. 2-4), and wherein the nut has a bottom surface (44) that opposes the recess and contacts the inner bottom surface of the press-fit groove.
Hirayama, however, fails to disclose that the nut is made of metal.
However, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to have the nut of Hirayama be made of metal seeing as metal is desirable for fasteners and nuts due to its strength and advantageous in electrical connections for being conductive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 2, Hirayama discloses the electric connection part according to claim 1, wherein the rib is configured such that a height of the rib protruding from the inner side surface is smaller than an opening width of the recess from the inner side surface (see how the recess 42 extends all the way from the inner surface wall 32 to the inner bottom surface 36 whereas the rib 34 is contained within the recess but does not extend all the way to the inner bottom surface; in Figs. 2-3), and an end of the rib in the press-fitting direction is positioned at a portion closer to an innermost surface of the recess than an opening end of the recess (this is seen as how the rib 34 extends all the way to the bottom surface; see paragraph [0021], lines 4-5).
With respect to claim 4, Hirayama discloses the electric connection part according to claim 1, wherein an opening end of the recess (43) is located on an extension line extending from an inner bottom surface of the press-fit groove in a width direction of the housing (the “opening end of the recess” extends in the width direction of the housing in that it extends from the inner surface wall 32 to the inner bottom surface 36).
With respect to claim 5, Hirayama discloses the electric connection part according to claim 1, wherein an end of the rib in the press-fitting direction is in contact with an innermost surface of the recess (see paragraph [0021], lines 4-5).
With respect to claim 6, Hirayama discloses the electric connection part according to claim 1, wherein a clearance groove (24) is recessed downward from the inner bottom surface, and wherein the inner bottom surface separates the clearance groove from the recess. See Fig. 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2011-239600 A) in view of Tachibana (JP 2011-176928 A).
With respect to claim 3, Hirayama discloses the electric connection part according to claim 1, further comprising a bolt fastening hole (28) of the nut, wherein the rib includes a plurality of ribs (see Fig. 2), wherein the housing includes the plurality of ribs disposed inside the press-fit groove (see Fig. 2), to sandwich the nut between the plurality of ribs (see Fig. 4). Additionally, Hirayama discloses that the electrical connection box may be applied to a bus bar or other electrical components (paragraph [0034]).
Hirayama, however, fails to disclose a bus bar disposed above a bolt fastening hole of the nut, such that the bus bar includes a through hole penetrating the bus bar in the press-fitting direction, being disposed such that the through hole and the bolt fastening hole are aligned.
Tachibana, on the other hand, is an example within the art that teaches an electrical connection part comprising a nut (40) and a bus bar (2) disposed above a bolt fastening hole of the nut (see Fig. 2), and wherein the bus bar includes a through hole penetrating the bus bar in the press-fitting direction, being disposed such that the through hole and the bolt fastening hole are aligned (see Fig. 9).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the electric connection part of Hirayama, with the teachings of Tachibana, to include a bus bar disposed above a bolt fastening hole of the nut, such that the bus bar includes a through hole penetrating the bus bar in the press-fitting direction, being disposed such that the through hole and the bolt fastening hole are aligned. Doing so would allow the conductor (16a/16b) of Hirayama to be effectively connected to a busbar, which is conventionally known in the art (see paragraphs [0002]-[0003] of Hirayama). This arrangement is desirable for conducting internal conductors (a busbar) to an external conductor (such as a battery wire).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                  

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833